
	
		I
		111th CONGRESS
		2d Session
		H. R. 5891
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Mr. Linder introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To direct the Bureau of the Census to publish improved
		  annual measures of family income for use in more accurately determining the
		  extent of poverty in the United States and the anti-poverty effectiveness of
		  means-tested benefit and tax programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Poverty Measurement Improvement
			 Act.
		2.Improved measures
			 of income and povertyPart A
			 of title XI of the Social Security Act (42 U.S.C. 1301—1320b–21) is amended by
			 adding at the end the following:
			
				1150A.Improved
				measures of income and poverty
					(a)In
				generalIn order to more
				accurately determine the extent of poverty in the United States, and the
				anti-poverty effectiveness of means-tested benefit and tax programs, the Bureau
				of the Census shall publish annually statistics on levels of family income in
				the United States. Such statistics shall take into account, at a minimum, the
				full benefits poverty income measure and the partial benefits poverty income
				measure, as follows:
					(b)DefinitionsIn this section:
						(1)Full benefits
				poverty income measureThe
				term full benefits poverty income measure means the sum of the
				partial benefits poverty income measure and other noncash benefits (including
				supplemental nutrition assistance benefits, housing subsidies, the actuarial
				value of health insurance coverage, and any other State or Federal means-tested
				benefits) attributable to the members of the household involved, including
				non-related members. In calculating the sum, the Bureau of the Census shall
				apply its current disposable income methodology, which includes—
							(A)earnings, unemployment compensation under
				Federal or State law, worker’s compensation, social security benefits,
				supplemental security income benefits, public assistance (including TANF or
				other welfare benefits), veterans' payments, survivor benefits, disability
				benefits, retirement income, interest, dividends, rent, other income, alimony,
				child support, education assistance, capital gains, the market value of
				supplemental nutrition assistance benefits, the market value of school lunch
				program benefits, housing subsidies, and estimated return to home
				equity;
							(B)the net Federal
				tax liability or refund, after taking account of any refundable credits such as
				the earned income credit or the child tax credit; and
							(C)capital losses,
				State income tax liablity after State refundable credits, Federal Insurance
				Contributions Act taxes, retirement contributions (including Federal retirement
				payroll contributions), property taxes, and estimated work expenses (such as
				child care and work-related transportation expenses).
							(2)Partial benefits
				poverty income measureIn
				this section, the term partial benefits poverty income measure
				means money income, as defined by the Bureau of the Census for purposes of any
				survey relating to income or poverty in the United States.
						(c)Rates and other
				dataThe Bureau of the Census
				shall produce corresponding tables and graphs showing for each year the
				following:
						(1)The poverty rate
				(and related data), determined by using the full benefits poverty income
				measure.
						(2)The poverty rate
				(and related data), determined by using the partial benefits poverty income
				measure.
						.
		
